Citation Nr: 0122676	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions which determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a cervical spine disability.  
The veteran was scheduled for a personal hearing at the RO in 
December 1999; however, he failed to report.  

The Board notes that in a July 2001 decision, the RO 
determined that the veteran's claim for an increased 
evaluation for a left shoulder disability was not properly on 
appeal.  In this regard, it is noted that the veteran filed a 
notice of disagreement in August 1999 which clearly indicates 
that he wished to appeal the RO decision regarding new and 
material evidence of a cervical spine disorder and an 
increased evaluation for a left shoulder disability.  A 
statement of the case was mailed in September 1999 regarding 
both issues.  The veteran's substantive appeal was received 
in October 1999.  That document did not address the left 
shoulder condition.  Thus, the appeal as to that issue has 
not been perfected.

Additionally, there has been a recent determination that 
there was no clear and unmistakable error in a May 1995 
rating action that denied service connection for a neck 
disorder.  No notice of disagreement with that action is in 
the record currently before the Board.  As such, that issue 
is not before the Board.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was 
originally denied by a May 1995 rating decision; the veteran 
did not perfect an appeal to this decision, after notice was 
provided.  

2.  A October 1996 RO decision essentially found that new and 
material evidence to reopen the claim for service connection 
for a cervical spine disorder had not been presented.  The 
veteran was notified of this action and timely appeal was not 
perfected.  This is the last final adjudicative action 
addressing this issue on any basis.  

3.  The evidence submitted since the October 1996 RO decision 
does not bear directly and substantially on the matter under 
consideration, nor does it by itself or in connection with 
evidence previously assembled require consideration due to 
its significance.  


CONCLUSION OF LAW

The October 1996 rating decision is final, and the additional 
evidence submitted since this decision is not new and 
material; the veteran's claim for service connection for a 
cervical spine condition is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)); 38 C.F.R. § 3.156 (2000); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.  Regarding the 
issue on appeal, it appears all available pertinent records 
have been obtained, that all appropriate notice has been 
provided, and that there is no need for additional 
examination.  The appellant has been notified of the 
information needed to support the claim in letters from the 
RO, copies of rating actions, and a supplemental statement of 
the case.

It is also noted that there are new criteria for new and 
material evidence.  These provisions, however, are effective 
only for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for a cervical spine condition was 
initially denied in a May 1995 RO decision.  At that time, 
the RO considered service medical records from his 1979-1983 
period of active duty, which were negative for treatment or 
diagnosis of a cervical spine disorder.  Also of record were 
private treatment records dated from January 1993 to July 
1993 which revealed that the veteran had cervical spinal 
stenosis which was congenital in nature.  In an October 1996, 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for a cervical spine disorder.  The veteran was 
notified and did not appeal; thus, that decision represents 
the last final decision of that issue on any basis.  38 
U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 (1996).  

Additional evidence of record at that time of the October 
1996 rating decision included argument from the veteran 
asserting that he injured his neck during service and as a 
result currently suffered from a chronic cervical spine 
condition.  The RO also considered VA medical records which 
essentially reflected the veteran's complaints of chronic 
neck and shoulder pain.  Cervical spondylosis was diagnosed.  
The RO determined at that time, that no evidence had been 
submitted that related his current neck condition to active 
military service.  

Additional evidence submitted since the October 1996 rating 
decision includes several duplicate private and VA treatment 
reports.  Also submitted since the February 1999 RO decision, 
is the June 1999 VA examination which reflects a diagnosis of 
degenerative disc disease of C5 to C6 with cervical nerve 
root syndrome, left arm.  In addition, a June 1999 private 
medical reports reflects diagnoses of left carpal tunnel 
syndrome, left cubital tunnel syndrome, and myofascial pain 
of the precervical muscles.  The Board finds these records 
essentially constitute cumulative evidence and thus, are not 
new and material to the issue at hand.  The additional 
evidence does not contain competent evidence which relates 
any current cervical spine disorder with any in-service 
treatment, event, or complaint.  Thus, such evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board has also considered the written statements 
submitted by the veteran.  His contentions asserting an 
etiologic relationship between his current cervical spine 
disorder and an injury incurred during service may not be 
considered "new," since they are essentially repetitious of 
contentions of record at the time of the February 1999 rating 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a cervical 
spine disorder.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim.  

In the absence of competent, credible evidence reflecting 
that the veteran's current cervical spine disorder is related 
to service, none of the evidence discussed above is both new 
and material.  Thus, the claim for entitlement to service 
connection for a cervical spine condition is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2000).  


ORDER

The application to reopen the claim of service connection for 
a cervical spine disorder is denied, as new and material 
evidence has not been submitted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



